Citation Nr: 9907841	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-23 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for bronchiectasis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable rating for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964; from February 1966 to February 1969 and from 
October 1969 to April 1975.  This case comes before the Board 
of Veterans' Appeals (Board) from a rating decision of April 
1996 from the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA).

To the extent that the veteran has complained of tinnitus in 
conjunction with his service connected hearing loss 
disability, described as "constant ringing in both ears" in 
his June 1995 VA form 9 appeal to the Board, the Board 
construes this to essentially be an informal claim for 
service connection for tinnitus and refers this matter to the 
RO for further development.  
 

FINDINGS OF FACT

1.  The veteran has level II hearing, bilaterally.

2.  The veteran's service connected bronchiectasis is 
manifested by subjective complaints of chronic nonproductive 
cough, and shortness of breath, especially in cold, wet 
weather; mild inspiratory rhonchi; no evidence of weight loss 
or anorexia; and no evidence of purulent sputum or wheezing; 
with forced expiratory volume in 1 second of 58 percent of 
predicted value; a ratio of forced expiratory volume in 1 
second to forced vital capacity of 104; and a diffusion 
capacity of carbon monoxide of 88 percent of predicted value.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bronchiectasis have not been met. 38 U.S.C.A. 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6601 
(1996); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601 (1998).

2.  The criteria for a compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  See Proscelle v. Derwinski 2 Vet. App. 629 
(1992).  He has not alleged any records of probative value 
that may be obtained, and which have not already been 
associated with the claims file, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a)(West 1991) is satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Separate diagnostic codes identify the various 
disabilities. Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998), Francisco v. Brown, 7 Vet. App. 55 (1994).

Bronchiectasis

Factual Background

The veteran contends that his bronchiectasis is more severe 
than currently evaluated.  He alleges that he has constant 
coughing and exertion on walking.  He has submitted lay 
statements from several witnesses attesting that they have 
observed him exhibiting a number of respiratory symptoms, 
including coughing and difficulty breathing.  

Service medical records reflect that the veteran was treated 
for bronchiectasis and respiratory problems throughout 
service.  An April 1973 treatment note diagnosed him with 
chronic sinusitis with bronchiectasis.  His separation 
examination of April 1975 yielded a diagnosis of 
bronchiectasis.

VA treatment notes reveal that the veteran has undergone a 
great deal of treatment for bronchial problems over time.  He 
was noted to have a diagnosis of chronic bronchitis in July 
1979.  He was seen in 1981 for problems that included 
bronchial complaints related to his bronchiectasis.  More 
recent treatment revealed the veteran to be rotating 
antibiotics for chronic bronchitis through 1994.  A May 1994 
x-ray revealed no evidence of acute airspace disease.  He was 
placed on a diet for obesity, and weighed 231 pounds in 
August 1994.  His bronchitis symptoms were said to include 
occasional coughing of white sputum, with no significant 
dyspnea, fever or shortness of breath in August 1994.  He was 
still alternating between two different antibiotics for 
chronic bronchitis in November 1995 and complained of 
coughing white, sometimes greenish sputum.  

The report from an October 1995 VA examination revealed 
complaints of shortness of breath, productive cough, chest 
discomfort, nasal obstruction and drainage.  There was no 
apparent presence of cor pulmonale.  He was not asthmatic and 
there was no cyanosis or clubbing of extremities.  His cough 
was productive and his sputum was thick and occasionally 
blood streaked.  He was said to have dyspnea on exertion of 
walking rapidly 200 to 300 yards.  He was noted to have 
recurrent bronchitis, not currently active.  The diagnosis 
rendered was bronchiectasis, chronic obstructive pulmonary 
disease, sinusitis and bronchitis.  The report from the chest 
x-ray revealed mild to moderate cardiomegaly, lungs clear and 
no soft tissue or skeletal abnormalities seen.

Results from the pulmonary function tests conducted for the 
October 1995 VA examination showed mild obstruction and gas 
trapping; corrected diffusion capacity within normal limits 
and mild hypoxemia.  The forced expiratory volume in 1 second 
was 65 percent of predicted value.  The ratio of forced 
expiratory volume in 1 second to forced vital capacity was 95 
percent of predicted value.  The diffusion capacity of carbon 
monoxide was 75 percent of predicted value.  

In September 1996, the veteran underwent studies and 
treatment at a sleep disorder clinic for numerous sleep and 
respiratory complaints including excessively loud snoring; 
apneic events during the night and bronchiectasis with 
occasional nocturnal awakenings due to coughing and 
bronchospasm.  Pulmonary examination was significant of 
bilateral crackles, cough, and scattered rhonchi.  No 
wheezing on forced expiration was found.  Sleep studies 
conducted yielded an impression of obstructive sleep apnea, 
and bronchiectasis with occasional related nocturnal 
awakenings.  A continuous positive airway pressure machine 
was prescribed.

VA treatment notes from April 1997 noted ongoing bronchial 
complaints including chronic cough of white and green sputum.  
In September 1997, the veteran was noted to have grayish 
sputum.  The report from the most recent VA examination in 
November 1997 revealed subjective complaints of chronic 
nonproductive cough, and shortness of breath, especially in 
cold, wet weather.  He denied fever or night sweats.  There 
was no weight loss or gain.  He denied daytime 
hypersomnolence and denied hemoptysis.  He used inhalers four 
times a day.  There was no history of pulmonary hypertension, 
pulmonary embolism, or respiratory failure.  On physical 
examination, his lungs had mild inspiratory rhonchi 
auscultated posteriorly.  There were no wheezes, but he did 
have a mild cough throughout the exam.  The diagnosis 
rendered was history of bronchitis/bronchiectasis.  No acute 
lung disease was noted on chest x-ray.   

Results from the pulmonary function tests conducted for the 
November 1997 VA examination revealed that a lower forced 
expiratory flow rate suggested small airways disease.  No 
restriction and normal diffusion was reported.  The forced 
expiratory volume in 1 second was 58 percent of predicted 
value.  The ratio of forced expiratory volume in 1 second to 
forced vital capacity was 104  percent of predicted value.  
The diffusion capacity of carbon monoxide was 88 percent of 
predicted value.  

Analysis

In this case, the RO initially evaluated the veteran's 
service-connected bronchiectasis under 38 C.F.R. 4.97, 
Diagnostic Code 6601 (1996), as it was in effect through 
October 6, 1996.  Under that provision, a 30 percent 
evaluation required moderate bronchiectasis manifested by 
persistent paroxysmal coughing occurring at intervals 
throughout the day and by abundant purulent and fetid 
expectoration, but with slight, if any, emphysema or loss of 
weight.  Id.  The next highest evaluation under Diagnostic 
Code 6601, 60 percent, required severe bronchiectasis with 
considerable emphysema, impairment of general health 
manifested by loss of weight, anemia, or occasional pulmonary 
hemorrhages with occasional exacerbations of a few days 
duration with fever expected, demonstrated by lipoidal 
injection and layer sputum test.

Since the veteran filed his claim for an increased rating for 
bronchiectasis, the regulations pertaining to evaluation of 
the respiratory system were amended, effective October 7, 
1996.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) has held that where the law changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  A review of the claims folder indicates 
that the RO has considered the veteran's entitlement to an 
increased rating under both the old and new criteria.  
Therefore, the Board will apply the more favorable of the 
criteria in evaluating the veteran's claim.

Under the amended version of Diagnostic Code 6601, a 30 
percent evaluation is warranted for bronchiectasis when the 
disability is manifested by incapacitating episodes of 
infection of two to four weeks total duration per year, or; 
daily productive cough with sputum that is at times purulent 
or blood-tinged and requires prolonged (lasting four to six 
weeks) antibiotic usage more than twice a year.  38 C.F.R. 
§ 4.97, Diagnostic Code 6601 (1998).  An incapacitating 
episode is defined as one that requires bed rest and 
treatment by a physician.  Id.  A 60 percent rating under the 
revised regulations is warranted for incapacitating episodes 
of infection of four to six weeks total duration per year, 
or; near constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis 
and requiring antibiotic usage almost continuously.  Id.

Additionally, the amended version of Diagnostic Code 6601 
further provides that bronchiectasis can also be rated 
according to pulmonary impairment as for chronic bronchitis.  
See 38 C.F.R. § 4.97, Diagnostic Code 6600 (1998).  Pursuant 
to that code, a 30 percent evaluation is warranted for a 
forced expiratory volume in 1 second of 56 to 70 percent of 
predicted value, or the ration of forced expiratory volume in 
1 second to forced vital capacity of 56 to 70 percent, or a 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method of 56 to 65 percent of predicted value.  
A 60 percent rating will be assigned where a forced 
expiratory volume in 1 second is 40 to 55 percent of 
predicted, or the ratio of forced expiratory volume in 1 
second to forced vital capacity is 40 to 55 percent of 
predicted, or diffusion capacity of carbon monoxide is 40 to 
55 percent of predicted, or maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  Id. 

Applying the above criteria to the facts in the instant case, 
the Board concludes that the veteran's symptomatology does 
not warrant a disability evaluation in excess of 30 percent 
under either the old or amended versions of Diagnostic Code 
6601.  Neither the VA treatment records nor the VA 
examination reports describe the veteran's bronchiectasis as 
severe or otherwise establishes that he presently suffers 
from considerable emphysema, or impairment of general health 
as manifested by a loss of weight, anemia, or occasional 
pulmonary hemorrhages.  In fact, on the most recent VA 
examination, the examiner indicated that the veteran's 
bronchiectasis resulted in no restriction and normal 
diffusion.  Moreover, the record shows that the veteran's 
weight to be heavy, to the extent that he was placed on a 
diet to reduce it.  Furthermore, there is no medical 
documentation that the veteran presently has anemia, nor is 
there any recent evidence of pulmonary hemorrhage.  As such, 
the Board concludes that the veteran's disability does not 
meet the criteria for an evaluation in excess of 30 percent 
under Diagnostic Code 6601, as it was in effect until October 
1996.

Likewise, the veteran's symptomatology does not warrant an 
evaluation in excess of 30 percent under the amended 
criteria.  As noted, a 60 percent rating requires 
incapacitating episodes of infection of four to six weeks 
total duration per year, or near constant findings of cough 
with purulent sputum associated with anorexia, weight loss, 
and frank hemoptysis and requiring antibiotic usage almost 
continuously.  In this case, while the veteran has been shown 
to take antibiotics on a regular basis and has been shown to 
have a productive cough, there is no evidence whatsoever of 
incapacitating infections, anorexia, or weight loss.  As 
noted above, the veteran's weight has been noted to be 
excessive over the years.  Moreover, although the veteran 
reports incapacitating episodes of shortness of breath and 
pain, on VA examination in November 1997, objective findings 
included no wheezes, but he did have a mild cough throughout 
the exam, and x-ray examination showed no active disease.  
Likewise, recent VA outpatient treatment records and the most 
recent VA examination in 1997 showed no evidence of anorexia, 
hemoptysis, infections, or active pulmonary or acute disease.  

Finally, the results of the pulmonary function tests do not 
reveal findings that would warrant a higher evaluation than 
the currently assigned 30 percent, under the revised 
provisions of DC 6600.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's service-connected 
bronchiectasis.

Hearing Loss

The veteran contends that his hearing loss is more severe 
than currently evaluated.  He contends that he must wear 
hearing aids, and has complained of a constant ringing in his 
ears.

Service medical records revealed evidence of left ear hearing 
loss on hearing evaluations including an examination dated in 
October 1963; February 1969; July 1973 and the April 1975 
separation examination.  The report from a VA audiological 
examination conducted in July 1975, within a few months of 
discharge, yielded findings of bilateral hearing loss.

By a rating decision dated in August 1975, service connection 
for hearing loss disability was granted and a noncompensable 
evaluation was assigned.  This noncompensable evaluation has 
been confirmed and continued by subsequent rating decisions, 
including the one currently on appeal.  

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 
38 C.F.R. § 4.85 of VA's SCHEDULE FOR RATING DISABILITIES 
(Schedule), codified in  38 C.F.R. Part 4.  Under these 
criteria, the degree of disability for bilateral service-
connected hearing loss disability is determined by 
application of a rating schedule that establishes 11 auditory 
acuity levels, ranging from level I (for essentially normal 
acuity) through level XI (for profound deafness).  38 C.F.R. 
§ 4.85, Diagnostic Codes 6100 to 6110 (1998).

The report of the most recent VA audiometric evaluation 
performed in November 1997, showed an average pure tone 
threshold of 53 decibels in the left ear, at 1000, 2000, 3000 
and 4000 hertz, and a speech recognition of 88 percent.  The 
November 1997 report also showed an average pure tone 
threshold of 36 decibels in the right ear, at 1000, 2000, 
3000 and 4000 hertz, and speech recognition of 88 percent.  
Under the criteria set forth in the Schedule, the veteran's 
hearing loss is assigned Level II for the right ear and Level 
II for the left ear.  38 C.F.R. § 4.87, Table VI.  This 
degree of hearing loss, as determined by the Schedule, 
warrants assignment of a noncompensable evaluation for 
bilateral hearing impairment.  38 C.F.R. § 4.87, Table VII.

The report from the VA examination of October 1995 also 
revealed results consistent with the assignment of a 
noncompensable evaluation for bilateral hearing loss 
impairment.  This report showed an average pure tone 
threshold of 48 decibels in the left ear, at 1000, 2000, 3000 
and 4000 hertz, and speech recognition of 92 percent.  The 
report also showed an average pure tone threshold of 30 
decibels in the right ear, at 1000, 2000, 3000 and 4000 
hertz, and speech recognition of 92 percent.  Under the 
criteria set forth in the Schedule, these findings indicate 
hearing loss of Level I, bilaterally.  38 C.F.R. § 4.87, 
Table VI.  These findings are also commensurate with a 
noncompensable evaluation.  38 C.F.R. § 4.87, Table VII.

While the Board is aware that the appellant has concluded 
that his hearing is worse, it is noted that disability 
ratings for hearing impairment are derived by the mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  As such, the written submissions offered do not 
provide a basis for an increased rating.  Although there are 
private medical records from 1996 showing a medical history 
of hearing loss requiring hearing aids, there is no evidence 
currently associated with the record to indicate that the 
veteran's hearing loss disability is more severe than the 
interpreted results found on the October 1995 and November 
1997 audiometric examinations.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating for bilateral 
hearing loss disability. 


ORDER

An increased rating for service-connected bronchiectasis is 
denied.  A compensable rating for service-connected bilateral 
hearing loss disability is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 
- 10 -


- 2 -


